ORDER
The Disciplinary Review Board on July 15, 1999, having filed with the Court its decision concluding that a letter of admonition should be issued to NEDUM C. EJIOGU of EAST ORANGE, who was admitted to the bar of this State in 1992, for violating RPC 1.15(d) and Rule 1:21-6 (recordkeeping), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.